


Exhibit 10.144


ITC HOLDINGS CORP.
2015 LONG TERM INCENTIVE PLAN


I.
GENERAL PROVISIONS

1.Establishment. On March 26, 2015, the Board of Directors (“Board”) of ITC
Holdings Corp. (“Corporation”) adopted the ITC Holdings Corp. 2015 Long Term
Incentive Plan (“Plan”), subject to the approval of shareholders at the
Corporation's 2015 annual meeting of shareholders.
2.Purpose. The purpose of the Plan is to (a) promote the best interests of the
Corporation and its shareholders by encouraging Employees, non-Employee
Directors and Consultants of the Corporation and its Subsidiaries to acquire an
ownership interest in the Corporation by granting stock-based Awards, thus
aligning their interests with those of shareholders, and (b) enhance the ability
of the Corporation and its Subsidiaries to attract, motivate and retain
qualified Employees, non-Employee Directors and Consultants. It is the further
purpose of the Plan to authorize certain Awards that will constitute performance
based compensation, as described in Code Section 162(m) and regulations
thereunder.
3.Plan Duration. Subject to shareholder approval, the Plan shall become
effective on May 20, 2015 and shall continue in effect until its termination by
the Board; provided, however, that no new Awards may be granted on or after
March 26, 2025.
4.Definitions. As used in this Plan, the following terms have the meaning
described below:
(a)“Agreement” means the written document that sets forth the terms of a
Participant's Award. Such term may include a separate employment agreement
between the Participant and the Corporation or a Subsidiary, to the extent such
agreement provides for any type of Award permitted to be granted under the Plan.
(b)“Award” means any form of Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award or Incentive Award granted under the
Plan.
(c)“Board” means the Board of Directors of the Corporation.
(d)“Cause” means (i) if the Employee is a party to a written employment
agreement with the Corporation or a Subsidiary, “Cause” as defined in such
agreement, as in effect from time to time, and (ii) in all other cases, (A)
Employee’s continued failure substantially to perform Employee’s duties to the
Corporation or its affiliates (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 10 days following
written notice by the Corporation to Employee of such failure, (B) dishonesty in
the performance of Employee’s duties hereunder, (C) Employee’s conviction of, or
plea of nolo contendere to a crime constituting (x) a felony under the laws of
the United States or any state thereof, or (y) a misdemeanor involving moral
turpitude, (D) Employee’s willful malfeasance or willful misconduct in
connection with Employee’s duties hereunder or any act or omission which is
injurious to the financial condition or business reputation of the Corporation
or its affiliates, or (E) Employee’s breach of any non-compete or
confidentiality obligations to the Corporation or its affiliates.
(e)“Change in Control” means the occurrence of any of the following events:
(i)If any one person, or more than one person acting as a group (as defined in
Code Section 409A and regulations thereunder), acquires ownership of Common
Stock of the Corporation that, together with stock held by such person or group,
constitutes more than fifty (50) percent of the total fair market value or total
voting power of the Common Stock of the Corporation. However, if any one person
or more than one person acting as a group, is considered to own more than fifty
(50) percent of the total fair market value or total voting power of the Common
Stock of the Corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a Change in Control, or to cause a change
in the effective control of the Corporation (within the meaning of Code Section
409A and regulations thereunder). An increase in the percentage of Common Stock
owned by any one person, or persons acting as a group, as a result of a
transaction




--------------------------------------------------------------------------------




in which the Corporation acquires its stock in exchange for property shall be
treated as an acquisition of stock for purposes of this Section. This paragraph
applies only when there is a transfer of stock of the Corporation (or issuance
of stock of the Corporation) and stock in such Corporation remains outstanding
after the transaction;
(ii)If any one person, or more than one person acting as a group (as determined
in accordance with Code Section 409A and regulations thereunder), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of Common Stock of the
Corporation possessing thirty-five (35) percent or more of the total voting
power of the Common Stock of the Corporation;
(iii)If a majority of members on the Corporation’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Corporation’s Board prior to the date of the
appointment or election (provided that for purposes of this paragraph, the term
Corporation refers solely to the “relevant corporation,” as defined in Code
Section 409A and regulations thereunder), for which no other corporation is a
majority shareholder; or
(iv)If there is a change in the ownership of a substantial portion of the
Corporation’s assets, which shall occur on the date that any one person, or more
than one person acting as a group (within the meaning of Code Section 409A and
regulations thereunder) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Corporation that have a total gross fair market value equal to
or more than forty (40) percent of the total gross fair market value of all of
the assets of the Corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
(f)“Change in Control Termination” means a termination of Employee’s employment
by the Corporation without “Cause” or, if the Employee is a party to a written
employment agreement with the Corporation, by Employee for “Good Reason” (as
defined in such agreement as in effect from time to time), which termination
occurs after:
(i)the execution of an agreement to which the Corporation is a party pursuant to
which a Change in Control has occurred or will occur (upon consummation of the
transactions contemplated by such agreement) but, if a Change in Control has
occurred pursuant thereto, not more than two years after such Change in Control,
and if a Change in Control has not yet occurred pursuant thereto, while such
agreement remains executory; or
(ii)the occurrence of a Change in Control not pursuant to an agreement with the
Corporation, but not more than two years thereafter.
(g)“Code” means the Internal Revenue Code of 1986, as amended.
(h)“Code Section 162(m) Award” means an Award which is designated (or deemed
designated) by the Committee pursuant to Section 7.1 to be subject to the
requirements of Code Section 162(m) and regulations thereunder (to the extent
applicable).
(i)“Committee” means the Compensation Committee of the Board, or any other
committee or sub-committee of the Board, designated by the Board from time to
time, comprised solely of two or more Directors who are “non-employee
directors,” as defined in Rule 16b-3 of the Exchange Act, “outside directors” as
defined in Code Section 162(m) and regulations thereunder, and “independent
directors” for purposes of the rules and regulations of the Stock Exchange.
However, the fact that a Committee member shall fail to qualify under any of
these requirements shall not invalidate any Award made by the Committee, if the
Award is otherwise validly made under the Plan. The members of the Committee
shall be appointed by, and may be changed at any time and from time to time, at
the discretion of the Board.
(j)“Common Stock” means shares of the Corporation's authorized common stock.




--------------------------------------------------------------------------------




(k)“Consultant” means a consultant or advisor (other than as an Employee or
member of the Board) to the Corporation or a Subsidiary; provided that such
person (i) renders bona fide services that are not in connection with the offer
and sale of the Corporation’s securities in a capital-raising transaction, and
(ii) does not promote or maintain a market for the Corporation’s securities.
(l)“Corporation” means ITC Holdings Corp., a Michigan corporation.
(m)“Director” means an individual, other than an Employee, who has been elected
or appointed to serve as a member of the Board.
(n)“Disability” means total and permanent disability, as defined in the
Corporation’s long-term disability benefits program, as in effect from time to
time; provided, however, that for purposes of a Code Section 409A distribution
event, “disability” shall be defined under Code Section 409A and regulations
thereunder.
(o)“Dividend Equivalent” means a credit, made at the discretion of the Committee
or as otherwise provided by the Plan, to the account of a Participant in an
amount equal to the cash dividend paid on one share of Common Stock for each
share of Common Stock represented by an Award held by such Participant. Dividend
Equivalents shall not be paid on Option or Stock Appreciation Right Awards.
(p)“Employee” means an individual who has an "employment relationship" with the
Corporation or a Subsidiary, as defined in Treasury Regulation 1.421‑1(h), and
the term "employment" means employment with the Corporation or a Subsidiary, as
applicable.
(q)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.
(r)“Fair Market Value” means for purposes of determining the value of Common
Stock on the Grant Date, the closing price per share of the Common Stock on the
Stock Exchange for the Grant Date. In the event that there are no Common Stock
transactions on such date, the Fair Market Value shall be determined as of the
immediately preceding date on which there were Common Stock transactions. Unless
otherwise specified in the Plan, "Fair Market Value" for purposes of determining
the value of Common Stock on the date of exercise or Vesting means the closing
price of the Common Stock on the Stock Exchange on the last date preceding the
date of exercise or Vesting on which there were Common Stock transactions. If
the Common Stock is not listed on a Stock Exchange on the relevant date, the
Fair Market Value shall be determined by the Committee in good faith and in
accordance with Code Section 409A and regulations thereunder.
(s)“Grant Date” means the date on which the Committee authorizes an Award, or
such later date as shall be designated by the Committee.
(t)“Incentive Award” means an Award that is granted pursuant to Article VI.
(u)“Incentive Stock Option” means an Option granted pursuant to Article II that
is intended to meet the requirements of Code Section 422.
(v)“Nonqualified Stock Option” means an Option granted pursuant to Article II
that is not an Incentive Stock Option.
(w)“Option” means either an Incentive Stock Option or a Nonqualified Stock
Option.
(x)“Participant” means an Employee, Director or Consultant, who is designated by
the Committee to participate in the Plan.
(y)“Performance Award” means any Award of Performance Shares or Performance
Units granted pursuant to Article V.
(z)“Performance Measures” means the measures of performance of the Corporation
and its Subsidiaries used to determine a Participant’s entitlement to an Award
under the Plan. Such performance measures shall have the same meanings as used
in the Corporation’s financial statements, or, if such terms are not used in the
Corporation’s financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Corporation’s industry. Performance Measures shall be calculated with respect to
the Corporation and each Subsidiary consolidated therewith for financial
reporting purposes or such division or other business unit as may be selected by
the




--------------------------------------------------------------------------------




Committee. For purposes of the Plan, the Performance Measures shall be
calculated in accordance with generally accepted accounting principles, but,
unless otherwise determined by the Committee, prior to the accrual or payment of
any Award under this Plan for the same performance period and excluding the
effect (whether positive or negative) of any change in accounting standards or
any extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the performance goal(s). Performance
Measures shall be one or more of the following, or a combination of any of the
following, as determined by the Committee:
•
earnings (as measured by net income, gross profit, operating income, operating
income before interest, EBIT, EBITA, EBITDA, pre-tax income, or cash earnings,
or earnings as adjusted by excluding one or more components of earnings,
including each of the above on a per share and/or segment basis);

•
revenues/net revenues;

•
return on net revenue (as measured by net income, operating income, operating
income before interest, EBIT, EBITA, EBITDA, pre-tax income, operating cash flow
or cash earnings as a percentage of net revenue);

•
revenue growth;

•
cash flow;

•
operating cash flow;

•
free cash flow;

•
discounted cash flow;

•
working capital;

•
market capitalization;

•
cash return on investment - CRI;

•
return on capital;

•
return on cost of capital;

•
shareholder value;

•
return on equity;

•
total shareholder return;

•
return on investment;

•
economic value added;

•
return on assets/net assets;

•
stock trading multiples (as measured vs. investment, net income, operating
income, operating income before interest, EBIT, EBITA, EBITDA, pre-tax income,
cash earnings or operating cash flow);

•
stock price;

•
attainment of strategic or operational initiatives;

•
achievement of operational goals, including but not limited to safety records,
outage frequencies, and capital and maintenance projects.

(aa)“Performance Share” means any grant pursuant to Article V and Section
5.2(b)(i).
(ab)“Performance Unit” means any grant pursuant to Article V and Section
5.2(b)(ii).
(ac)“Plan” means the ITC Holdings Corp. 2015 Long Term Incentive Plan, the terms
of which are set forth herein, and any amendments thereto.
(ad)“Restriction Period” means the period of time during which a Participant's
Restricted Stock or Restricted Stock Unit is subject to restrictions and is
nontransferable.
(ae)“Restricted Stock” means Common Stock granted pursuant to Article IV that is
subject to a Restriction Period.
(af)“Restricted Stock Unit” means a right granted pursuant to Article IV to
receive Restricted Stock, Common Stock or an equivalent value in cash.




--------------------------------------------------------------------------------




(ag)“Securities Act” means the Securities Act of 1933, as amended.
(ah)“Stock Appreciation Right” means the right to receive a cash or Common Stock
payment from the Corporation, in accordance with Article III of the Plan.
(ai)“Stock Exchange” means the principal national securities exchange on which
the Common Stock is listed for trading, or, if the Common Stock is not listed
for trading on a national securities exchange, such other recognized trading
market upon which the largest number of shares of Common Stock has been traded
in the aggregate during the last 20 days before the applicable date.
(aj)“Subsidiary” means a corporation or other entity defined in Code Section
424(f).
(ak)“Substitute Awards” shall mean Awards granted or shares issued by the
Corporation in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Corporation or any Subsidiary or with which the
Corporation or any Subsidiary combines.
(al)“Vested” or “Vesting” means the extent to which an Award granted or issued
hereunder has become exercisable, any applicable Restriction Period has
terminated or lapsed in accordance with the Plan and the terms of any respective
Agreement pursuant to which such Award was granted or issued, or has become
payable in whole or in part due to the satisfaction of performance goal(s) set
forth in the respective Agreement pursuant to which such Award was granted or
issued. Anything to the contrary herein notwithstanding, Awards granted under
the Plan shall not Vest (in part or in full) prior to the first anniversary of
their Grant Date; provided, that the Committee in its discretion may grant
Awards (or modify existing Awards) to provide for full Vesting in less than one
year (i) on account of a Participant’s retirement, death, Disability, leave of
absence, or termination of employment or services, or (ii) as a Substitute Award
in replacement of an award previously scheduled to vest in full in less than one
year from the Grant Date of such Substitute Award.
5.Administration.
(a)The Plan shall be administered by the Committee. The Committee shall
interpret the Plan, prescribe, amend, and rescind rules and regulations relating
to the Plan, and make all other determinations necessary or advisable for its
administration. The decision of the Committee on any question concerning the
interpretation of the Plan or its administration with respect to any Award
granted under the Plan shall be final and binding upon all Participants. No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Award hereunder.
(b)In addition to any other powers set forth in the Plan and subject to Code
Section 409A and the provisions of the Plan, including the minimum Vesting
requirements set forth in Section 1.4(ll) (and in the case of any Code Section
162(m) Awards, subject to any additional requirements of Code Section 162(m) and
regulations thereunder), the Committee shall have the full and final power and
authority, in its discretion to:
(i)amend, modify, or cancel any Award, or to waive any restrictions or
conditions applicable to any Award or any shares acquired pursuant thereto;
(ii)accelerate, continue, or defer the exercisability or Vesting of any Award or
any shares acquired pursuant thereto;
(iii)authorize, in conjunction with any applicable deferred compensation plan of
the Corporation, that the receipt of cash or Common Stock subject to any Award
under this Plan may be deferred under the terms and conditions of such deferred
compensation plan;
(iv)determine the terms and conditions of Awards granted to Participants and
whether such terms and conditions have been satisfied, including without
limitation as required in Section 7.2 of the Plan; and
(v)establish such other Awards, besides those specifically enumerated in the
Plan, which the Committee determines are consistent with the Plan’s purposes.
6.Participants. Participants in the Plan shall be such Employees, Directors and
Consultants of the Corporation and its Subsidiaries as the Committee in its sole
discretion may select from time to time.




--------------------------------------------------------------------------------




The Committee may grant Awards to an individual upon the condition that the
individual become an Employee, Director or Consultant of the Corporation or of a
Subsidiary, provided that the Award shall be deemed to be granted only on the
date that the individual becomes an Employee, Director or Consultant, as
applicable.
7.Stock.
(a)The Corporation has reserved six million five hundred thousand (6,500,000)
shares of Common Stock for issuance pursuant to stock-based Awards under the
Plan. Up to four million six hundred thousand (4,600,000) of the reserved shares
may be granted as Awards that may be settled in shares of Common Stock other
than Options or Stock Appreciation Rights. Up to one million three hundred
thousand (1,300,000) of the reserved shares may be granted as Incentive Stock
Options under the Plan. All provisions in this Section 1.7 shall be adjusted, as
applicable, in accordance with Article IX.
(b)Each share of Common Stock subject to any Award shall be counted against the
aggregate reserved share limit in paragraph (a) above as one share.
(c)The shares subject to any portion of an Award that is forfeited, cancelled,
or expires or otherwise terminates without issuance of such shares, or is
settled for cash or otherwise does not result in the issuance of all or a
portion of the shares subject to such Award, shall, to the extent of such
forfeiture, cancellation, expiration, termination, cash settlement or
non-issuance, again be available for issuance pursuant to Awards under the Plan
and shall not be counted against the other limitations in Section 1.7(a).
(d)For the avoidance of doubt, the following shares of Common Stock, however,
may not again be made available for issuance as Awards under the Plan: (i) the
full number of shares not issued or delivered as a result of the net settlement
of an outstanding Option or Stock Appreciation Right, regardless of the number
of shares actually used to make such settlement; (ii) shares used to pay the
exercise price or for settlement of any Award; (iii) shares used to satisfy
withholding taxes related to the exercise or settlement of any Award; (iv)
shares repurchased on the open market with the proceeds of the option exercise
price; and (v) shares subject to a Restricted Stock Award that have been
forfeited.
(e)Substitute Awards shall not reduce the shares reserved for issuance under the
Plan or authorized for grant to a Participant in any fiscal year. Additionally,
in the event that a company acquired by the Corporation or any Subsidiary or
with which the Corporation or any Subsidiary combines has shares available under
a pre-existing plan approved by shareholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
shares authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors or an affiliate of the Corporation or its Subsidiaries prior to such
acquisition or combination.
8.Repricing. Except as provided in Section 9.1, without the affirmative vote of
holders of a majority of the shares of Common Stock cast in person or by proxy
at a meeting of the shareholders of the Corporation at which a quorum
representing a majority of all outstanding shares is present or represented by
proxy, neither the Board nor the Committee shall approve a program providing for
(a) the cancellation of outstanding Options and/or Stock Appreciation Rights and
the grant in substitution therefore of any new Options and/or Stock Appreciation
Rights under the Plan having a lower exercise price than the Fair Market Value
of the underlying Common Stock on the original Grant Date, (b) the amendment of
outstanding Options and/or Stock Appreciation Rights to reduce the exercise
price thereof below the Fair Market Value of the underlying Common Stock on the
original Grant Date, or (c) the exchange of outstanding Options or Stock
Appreciation Rights for cash or other Awards if the exercise price per share of
such Options or Stock Appreciation Rights is greater than the Fair Market Value
per share as of the date of exchange. This Section




--------------------------------------------------------------------------------




shall not be construed to apply to “issuing or assuming a stock option in a
transaction to which section 424(a) applies,” within the meaning of Code Section
424.
II. STOCK OPTIONS
1.Grant of Options. The Committee, at any time and from time to time, subject to
the terms and conditions of the Plan, may grant Options to such Participants and
for such number of shares of Common Stock as it shall designate, and shall
determine the general terms and conditions of exercise, which shall be set forth
in a Participant's Agreement. Any Participant may hold more than one Option
under the Plan and any other plan of the Corporation or Subsidiary. No Option
granted hereunder may be exercised after the tenth anniversary of the Grant
Date. The Committee may designate any Option granted as either an Incentive
Stock Option or a Nonqualified Stock Option, or the Committee may designate a
portion of an Option as an Incentive Stock Option or a Nonqualified Stock
Option. Unless otherwise provided in a Participant’s Agreement, any Options
granted pursuant to the Plan are intended to satisfy the requirements of Code
Section 162(m) and regulations thereunder (to the extent applicable), and shall
be deemed to have been designated by the Committee as Code Section 162(m)
Awards.
2.Incentive Stock Options. Any Option intended to constitute an Incentive Stock
Option shall comply with the requirements of this Section 2.2. An Incentive
Stock Option only may be granted to an Employee. No Incentive Stock Option shall
be granted with an exercise price below the Fair Market Value of Common Stock on
the Grant Date nor with an exercise term that extends beyond ten (10) years from
the Grant Date. An Incentive Stock Option shall not be granted to any
Participant who owns (within the meaning of Code Section 424(d)) stock of the
Corporation or any Subsidiary possessing more than 10% of the total combined
voting power of all classes of stock of the Corporation or a Subsidiary unless,
at the Grant Date, the exercise price for the Option is at least 110% of the
Fair Market Value of the shares subject to the Option and the Option, by its
terms, is not exercisable more than five (5) years after the Grant Date. The
aggregate Fair Market Value of the underlying Common Stock (determined at the
Grant Date) as to which Incentive Stock Options granted under the Plan
(including a plan of a Subsidiary) may first be exercised by a Participant in
any one calendar year shall not exceed $100,000. To the extent that an Option
intended to constitute an Incentive Stock Option shall violate the foregoing
$100,000 limitation (or any other limitation set forth in Code Section 422), the
portion of the Option that exceeds the $100,000 limitation (or violates any
other Code Section 422 limitation) shall be deemed to constitute a Nonqualified
Stock Option.
3.Exercise Price. The Committee shall determine the per share exercise price for
each Option granted under the Plan. No Option may be granted with an exercise
price below 100% of the Fair Market Value of Common Stock on the Grant Date.
4.Payment for Option Shares.
(a)The purchase price for shares of Common Stock to be acquired upon exercise of
an Option granted hereunder shall be paid in full in cash or by personal check,
bank draft or money order at the time of exercise; provided, however, that in
lieu of such form of payment, unless otherwise provided in a Participant’s
Agreement, payment may be made by (i) tendering shares of Common Stock to the
Corporation, which are withheld from the Option being exercised, or are freely
owned and held by the Participant independent of any restrictions or
hypothecations; (ii) by delivery to the Corporation of a properly executed
exercise notice, acceptable to the Corporation, together with irrevocable
instructions to the Participant’s broker to deliver to the Corporation
sufficient cash to pay the exercise price and any applicable income and
employment withholding taxes, in accordance with a written agreement between the
Corporation and the brokerage firm; (iii) delivery of other consideration
approved by the Committee having a Fair Market Value on the exercise date equal
to the total purchase price; (iv) other means determined by the Committee; or
(v) any combination of the foregoing.
(b)Notwithstanding the foregoing, an Option may not be exercised by delivery to
or withholding by the Corporation of shares of Common Stock to the extent that
such delivery or withholding (i) would constitute a violation of the provisions
of any law or regulation (including the Sarbanes-Oxley Act of 2002), or (ii) if
there is a substantial likelihood that the use of such form of payment would
result in adverse




--------------------------------------------------------------------------------




accounting treatment to the Corporation under generally accepted accounting
principles. Until a Participant has been issued a certificate or certificates
for the shares of Common Stock so purchased (or the book entry representing such
shares has been made and such shares have been deposited with the appropriate
registered book-entry custodian), he or she shall possess no rights as a record
holder with respect to any such shares.
III. STOCK APPRECIATION RIGHTS
1.Grant of Stock Appreciation Rights. Stock Appreciation Rights may be granted,
held and exercised in such form and upon such general terms and conditions as
determined by the Committee on an individual basis. A Stock Appreciation Right
may be granted to a Participant with respect to such number of shares of Common
Stock of the Corporation as the Committee may determine. No Stock Appreciation
Right shall be granted with an exercise term that extends beyond ten (10) years
from the Grant Date. Unless otherwise provided in a Participant’s Agreement, any
Stock Appreciation Rights granted pursuant to the Plan are intended to satisfy
the requirements of Code Section 162(m) and regulations thereunder (to the
extent applicable), and shall be deemed to have been designated by the Committee
as Code Section 162(m) Awards.
2.Exercise Price. The Committee shall determine the per share exercise price for
each Stock Appreciation Right granted under the Plan; provided, however, that
the exercise price of a Stock Appreciation Right shall not be less than 100% of
the Fair Market Value of the shares of Common Stock covered by the Stock
Appreciation Right on the Grant Date.
3.Exercise of Stock Appreciation Rights. A Stock Appreciation Right shall be
deemed exercised upon receipt by the Corporation of written notice of exercise
from the Participant. The Committee shall specify in a Participant’s Agreement
whether payment shall be made in cash or shares of Common Stock, any combination
thereof, or in any other applicable method set forth in Section 2.4(a).
4.Stock Appreciation Right Payment. Upon exercise of a Stock Appreciation Right,
a Participant shall be entitled to payment from the Corporation, in cash,
shares, or partly in each (as determined by the Committee in accordance with any
applicable terms of the Agreement), of an amount equal to the difference between
(a) the aggregate Fair Market Value on the exercise date for the specified
number of shares being exercised, and (b) the aggregate exercise price for the
specified number of shares being exercised.
5.Maximum Stock Appreciation Right Amount Per Share. The Committee may, in its
sole discretion, establish (at the time of grant) a maximum amount per share
which shall be payable upon the exercise of a Stock Appreciation Right,
expressed as a dollar amount.
IV. RESTRICTED STOCK AND RESTRICTED STOCK UNITS
1.Grant of Restricted Stock and Restricted Stock Units. Subject to the terms and
conditions of the Plan, the Committee, at any time and from time to time, may
grant Awards of Restricted Stock and Restricted Stock Units under the Plan to
such Participants and in such amounts as it shall determine.
2.Terms of Awards. Each Award of Restricted Stock or Restricted Stock Units
shall be evidenced by an Agreement that shall specify the terms of the
restrictions, including the Restriction Period, or periods, the number of Common
Stock shares or units subject to the Award, the purchase price for the shares of
Restricted Stock, if any, the form of consideration that may be used to pay the
purchase price of the Restricted Stock, including those specified in Section
2.4, and such other general terms and conditions, including performance goal(s),
as the Committee shall determine.
3.Transferability. Except as provided in this Article IV and Section 10.3 of the
Plan, the shares of Common Stock subject to an Award of Restricted Stock or
Restricted Stock Units granted hereunder may not be transferred, pledged,
assigned, or otherwise alienated or hypothecated until the termination of the
applicable Restriction Period or for such period of time as shall be established
by the Committee and specified in the applicable Agreement, or upon the earlier
satisfaction of other conditions as specified by the Committee in its sole
discretion and as set forth in the applicable Agreement.
4.Other Restrictions. The Committee shall impose such other restrictions on any
shares of Common Stock subject to an Award of Restricted Stock or Restricted
Stock Units under the Plan as it may deem advisable including, without
limitation, restrictions under applicable federal or state securities laws, and
the issuance of a legended certificate of Common Stock representing such shares
to give appropriate




--------------------------------------------------------------------------------




notice of such restrictions (or, if issued in book entry form, a notation with
similar restrictive effect with respect to the book entry representing such
shares). Subject to Code Section 409A and the minimum Vesting requirements set
forth in Section 1.4(ll), the Committee shall have the discretion to waive the
applicable Restriction Period with respect to all or any part of the Common
Stock subject to an Award of Restricted Stock or Restricted Stock Units that has
not been designated (or deemed designated) as a Code Section 162(m) Award.
5.Voting Rights. During the Restriction Period, Participants holding issued and
outstanding shares of Common Stock subject to an Award of Restricted Stock may
exercise full voting rights with respect to the Restricted Stock, while such
Award remains outstanding.
6.Dividends and Dividend Equivalents.
(a)Except as set forth below or in a Participant’s Agreement, a Participant
shall be entitled to receive all dividends and other distributions paid with
respect to issued and outstanding shares of Common Stock subject to an Award of
Restricted Stock, while such Award remains outstanding. If any dividends or
distributions are paid in shares of Common Stock during the Restriction Period
applicable to an Award of Restricted Stock, the dividend or other distribution
shares shall be subject to the same restrictions on transferability as the
shares of Common Stock with respect to which they were paid.
(b)The Committee, in its discretion, may provide in the Agreement evidencing any
Restricted Stock Unit Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Common
Stock having a record date prior to the date on which Restricted Stock Units
held by such Participant are settled. Such Dividend Equivalents, if any, shall
be paid by crediting the Participant with additional whole Restricted Stock
Units as of the date of payment of such cash dividends on Common Stock. The
number of additional Restricted Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (i) the amount of cash
dividends paid on such date with respect to the number of shares of Common Stock
represented by the Restricted Stock Units previously credited to the Participant
as of the record date of such dividend, by (ii) the Fair Market Value per share
of Common Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time or times (or as soon thereafter as practicable) as the
corresponding Restricted Stock Units on which the Dividend Equivalent was paid.
In the event of a dividend or distribution paid in shares of Common Stock or any
other adjustment made upon a change in the capital structure of the Corporation
as described in Article IX, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Common Stock issuable upon settlement of the
Restricted Stock Unit, and all such new, substituted or additional securities or
other property shall be immediately subject to the same restrictions as are
applicable to the Restricted Stock Unit.
7.Settlement of Restricted Stock Units. If a Restricted Stock Unit is payable in
Common Stock, the Corporation shall issue to a Participant on the date on which
Restricted Stock Units subject to the Participant’s Award Vest or (subject to
the minimum Vesting requirements set forth in Section 1.4(ll)) on such other
date determined by the Committee, in its discretion, and set forth in the
Agreement, one share of Common Stock and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 9.1 for each Restricted Stock Unit then becoming Vested or otherwise to
be settled on such date, subject to the withholding of applicable taxes.
Notwithstanding any other provision in this Plan to the contrary, any Restricted
Stock Unit, whether settled in Common Stock, cash or other property, shall be
paid no later than two and a half (2½) months after the later of the end of the
fiscal or calendar year in which the Restricted Stock Unit Vests.
8.Restricted Stock Unit Bonus Deferral Awards. A Participant designated by the
Committee who is an insider or otherwise among a select group of highly
compensated Employees may irrevocably elect, prior to a date specified by the
Committee and in compliance with Code Section 409A, to defer receipt of any cash
bonus or cash Incentive Award payable by the Corporation (subject to any minimum
or maximum




--------------------------------------------------------------------------------




limitations imposed by the Committee), which shall be credited to the
Participant in the form of Restricted Stock Units, subject to such terms and
other conditions established by the Committee as set forth in the associated
Agreement. In consideration for foregoing bonus or Incentive Award compensation,
the dollar amount deferred by a Participant may be increased by the Committee up
to fifty (50) percent (or such lesser percentage specified by the Committee),
for purposes of determining the number of Restricted Stock Units in the
Participant’s Award. The electing Participant shall be credited, as of the date
specified in the Agreement, with a number of Restricted Stock Units, equal to
the amount of the deferral (increased by any Committee match), divided by the
Fair Market Value on the applicable date.
V. PERFORMANCE AWARDS
1.Grant of Performance Awards. The Committee, in its discretion, may grant
Performance Awards to Participants and may determine, on an individual or group
basis, the performance goal(s) to be attained pursuant to each Performance
Award.
2.Terms of Awards.
(a)Performance Awards shall consist of rights to receive cash, Common Stock,
other property or a combination thereof, if designated performance goal(s) are
achieved. The terms of a Participant's Performance Award shall be set forth in a
Participant’s Agreement. Each Agreement shall specify the performance goal(s),
which may include the Performance Measures, applicable to a particular
Participant or group of Participants, the period over which the targeted goal(s)
are to be attained, the payment schedule if the goal(s) are attained, and any
other general terms as the Committee shall determine and conditions applicable
to an individual Performance Award. Subject to Code Section 409A and the minimum
Vesting requirements set forth in Section 1.4(ll), the Committee, in its
discretion, may waive all or part of the conditions, goals and restrictions
applicable to the receipt of full or partial payment of a Performance Award that
has not been designated (or deemed designated) as a Code Section 162(m) Award.
(b)Performance Awards may be granted as Performance Shares or Performance Units,
at the discretion of the Committee. Performance Awards shall be paid no later
than two and a half (2½) months after the later of the end of the fiscal or
calendar year in which the Performance Award is no longer subject to a
substantial risk of forfeiture.
(i)In the case of Performance Shares, the Participant shall receive a legended
certificate of Common Stock, restricted from transfer prior to the satisfaction
of the designated performance goal(s) and restrictions (or shares may be issued
in book entry form with a notation having similar restrictive effect with
respect to the book entry representing such shares), as determined by the
Committee and specified in the Participant’s Agreement. Prior to satisfaction of
the performance goal(s) and restrictions, the Participant shall be entitled to
vote the Performance Shares to the extent such shares are issued and
outstanding. Further, any dividends paid on such shares during the performance
period automatically shall, as provided in the Participant’s Agreement: (A) be
reinvested on behalf of the Participant in additional Performance Shares under
the Plan, and such additional shares shall be subject to the same performance
goal(s) and restrictions as the other shares under the Performance Share Award;
(B) be payable in cash upon satisfaction of, and subject to the same performance
goal(s) and restrictions as the underlying shares for the Performance Share
Award; or (C) be provided in a combination thereof.
(ii)In the case of Performance Units, the Participant shall receive an Agreement
from the Committee that specifies the performance goal(s) and restrictions that
must be satisfied before the Corporation shall issue the payment, which may be
cash, a designated number of shares of Common Stock, other property or a
combination thereof.
VI. INCENTIVE AWARDS
1.Grant of Incentive Awards.
(a)The Committee, in its discretion, may grant Incentive Awards to such
Participants as it may designate from time to time. The terms of a Participant’s
Incentive Award shall be set forth in the Participant’s individual Agreement
and/or in any separate program(s) authorized by the Committee. Each




--------------------------------------------------------------------------------




Agreement and/or separate program shall specify such general terms and
conditions as the Committee shall determine.
(b)The determination of Incentive Awards for a given year or years may be based
upon the attainment of specified levels of Corporation or Subsidiary performance
as measured by pre-established, objective performance criteria determined at the
discretion of the Committee, including any or all of the Performance Measures.
(c)The Committee shall (i) select those Participants who shall be eligible to
receive an Incentive Award, (ii) determine the performance period, (iii)
determine target levels of performance, and (iv) determine the level of
Incentive Award to be paid to each selected Participant upon the achievement of
each performance level. The Committee generally shall make the foregoing
determinations prior to the commencement of services to which an Incentive Award
relates (or by such later date permitted under the deduction limitation
exemption provisions of Code Section 162(m) and regulations thereunder), to the
extent applicable, and while the outcome of the performance goals and targets is
uncertain.
2.Payment of Incentive Awards.
(a)Incentive Awards shall be paid in cash, shares of Common Stock or other
property, at the discretion of the Committee. Payments shall be made following a
determination by the Committee that the performance targets were attained and
shall be made within two and a half (2½) months after the later of the end of
the fiscal or calendar year in which the Incentive Award is no longer subject to
a substantial risk of forfeiture.
(b)The amount of an Incentive Award to be paid upon the attainment of each
targeted level of performance shall equal a percentage of a Participant's base
salary for the fiscal year, a fixed dollar amount, or such other formula, as
determined by the Committee.
VII. CODE SECTION 162(m) AWARDS
1.Awards Granted Under Code Section 162(m).
(a)Unless otherwise provided in a Participant’s Agreement, any Options or Stock
Appreciation Rights granted pursuant to the Plan are intended to satisfy the
requirements of Code Section 162(m) and regulations thereunder (to the extent
applicable), and shall be deemed to have been designated by the Committee as
Code Section 162(m) Awards.
(b)Unless otherwise provided in a Participant’s Agreement, any Award granted to
an Employee Participant pursuant to the Plan, other than an Option or Stock
Appreciation Right, which otherwise complies with the applicable requirements
set forth in this Article VII shall be deemed to have been designated by the
Committee as a Code Section 162(m) Award that is subject to the requirements of
Code Section 162(m) and regulations thereunder (to the extent applicable). Such
an Award must comply with the following additional requirements, which shall
control over any other provision that pertains to such Award under Articles IV,
V and VI:
(i)Each such Code Section 162(m) Award shall be based upon the attainment of
specified levels of pre-established, objective Performance Measures that are
intended to satisfy the performance based compensation requirements of Code
Section 162(m) and regulations thereunder. Further, at the discretion of the
Committee, such an Award also may be subject to goals and restrictions in
addition to the Performance Measures.
(ii)For each such Code Section 162(m) Award, the Committee shall (A) select the
Participant who shall be eligible to receive a Code Section 162(m) Award, (B)
determine the applicable performance period, (C) determine the target levels of
the Corporation or Subsidiary Performance Measures, and (D) determine the number
of shares of Common Stock or cash or other property (or combination thereof)
subject to an Award to be paid to each selected Participant. The Committee shall
make the foregoing determinations prior to the commencement of services to which
such an Award relates (or by such later date permitted under the deduction
limitation exemption provisions of Code Section 162(m) and regulations
thereunder), and while the outcome of the performance goals and targets is
uncertain.




--------------------------------------------------------------------------------




2.Attainment of Code Section 162(m) Goals.
(a)With respect to each Award designated (or deemed designated) as a Code
Section 162(m) Award pursuant to Section 7.1(b), after each performance period,
the Committee shall certify, in writing (which may include the written minutes
for any meeting of the Committee): (i) if the Corporation has attained the
performance targets, and (ii) the number of shares pursuant to the Award that
are to become freely transferable, if applicable, or the cash or other property
payable under the Award. The Committee shall have no discretion to waive all or
part of the conditions, goals and restrictions applicable to the receipt of full
or partial payment or to accelerate payment of such an Award, except in the case
of the death or Disability of a Participant, or upon a Change in Control
Termination.
(b)Notwithstanding the foregoing, the Committee may, in its discretion, reduce
any Award based on such factors as may be determined by the Committee,
including, without limitation, a determination by the Committee that such a
reduction is appropriate in light of pay practices of competitors, or the
performance of the Corporation, a Subsidiary or a Participant relative to the
performance of competitors, or performance with respect to the Corporation’s
strategic business goals.
3.Individual Participant Limitations. Subject to adjustment as provided in
Section 9.1, with respect to those Awards which are designated (or deemed
designated) by the Committee to be Code Section 162(m) Awards:
(a)no Employee Participant in any one fiscal year of the Corporation may be
granted:
(i)Options with respect to more than six hundred thousand (600,000) shares of
Common Stock;
(ii)Stock Appreciation Rights with respect to more than six hundred thousand
(600,000) shares of Common Stock;
(iii)Restricted Stock Awards with respect to more than four hundred thousand
(400,000) shares of Common Stock;
(iv)Restricted Stock Unit Awards that are denominated in shares of Common Stock
with respect to more four hundred thousand (400,000) shares;
(v)Performance Awards that are denominated in shares of Common Stock with
respect to more than four hundred thousand (400,000) shares; or
(vi)Incentive Awards that are denominated in shares of Common Stock with respect
to more than four hundred thousand (400,000) shares.
(b)The maximum dollar value payable to any Employee Participant in any one
fiscal year of the Corporation with respect to Restricted Stock Units,
Performance Awards or Incentive Awards that are valued in property other than
Common Stock shall be limited to the lesser of three million dollars
($3,000,000) or four (4) times the Participant’s base salary for the fiscal
year.
(c)If an Award is cancelled, the cancelled Award shall continue to be counted
towards the applicable limitations set forth above.
VIII. TERMINATION OF EMPLOYMENT OR SERVICES
1.Options and Stock Appreciation Rights. Unless otherwise provided in a
Participant’s Agreement:
(a)If, prior to the date when an Option or Stock Appreciation Right first
becomes Vested, a Participant’s employment or services are terminated for any
reason, the Participant's right to exercise the Option or Stock Appreciation
Right shall terminate and all rights thereunder shall cease.
(b)If, on or after the date when an Option or Stock Appreciation Right first
becomes Vested, a Participant’s employment or services are terminated for any
reason other than the Participant’s death or Disability, the Participant shall
have the right, within the earlier of (i) the expiration of the Option or Stock
Appreciation Right, and (ii) three (3) months after termination of employment or
services, as applicable, to exercise the Option or Stock Appreciation Right to
the extent that it was exercisable and unexercised on the date of the
Participant's termination of employment or services, subject to any other
limitation on the exercise of the Option or Stock Appreciation Right in effect
on the date of exercise.




--------------------------------------------------------------------------------




(c)If, on or after the date when an Option or Stock Appreciation Right first
becomes Vested, a Participant’s employment or services are terminated due to the
Participant’s death while the Option or Stock Appreciation Right is still
exercisable, the person or persons to whom the Option or Stock Appreciation
Right shall have been transferred by will or the laws of descent and
distribution, shall have the right within the exercise period specified in the
Participant's Agreement to exercise the Option or Stock Appreciation Right to
the extent that it was exercisable and unexercised on the Participant's date of
death, subject to any other limitation on exercise in effect on the date of
exercise. The beneficial tax treatment of an Incentive Stock Option may be
forfeited if the Option is exercised more than one year after a Participant's
date of death.
(d)If, on or after the date when an Option or Stock Appreciation Right first
becomes Vested, a Participant’s employment or services are terminated due to the
Participant’s Disability, the Participant shall have the right, within the
exercise period specified in the Participant’s Agreement, to exercise the Option
or Stock Appreciation Right to the extent that it was exercisable and
unexercised on the date of the Participant's termination of employment or
services due to Disability, subject to any other limitation on the exercise of
the Option or Stock Appreciation Right in effect on the date of exercise. If the
Participant dies after termination of employment or services, as applicable,
while the Option or Stock Appreciation Right is still exercisable, the Option or
Stock Appreciation Right shall be exercisable in accordance with the terms of
paragraph (c) above.
(e)For the avoidance of doubt, the Committee, at the time of a Participant's
termination of employment or services, may accelerate a Participant's right to
exercise an Option or Stock Appreciation Right, or, subject to Code Section 409A
and Sections 2.1 and 3.1 of the Plan, may extend the term of the Option or Stock
Appreciation Right.
(f)Shares subject to Options and Stock Appreciation Rights that are not
exercised in accordance with the provisions of (a) through (e) above shall
expire and be forfeited by the Participant as of their expiration date.
2.Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards and
Incentive Awards. With respect to any Restricted Stock Award, Restricted Stock
Unit Award, Performance Award or Incentive Award, unless otherwise provided in a
Participant’s Agreement:
(a)If a Participant’s employment or services are terminated for any reason, any
portion of such an Award that is not yet Vested automatically shall terminate
and be forfeited by the Participant.
(b)If, with respect to a Restricted Stock Award or Restricted Stock Unit Award,
the terminated Participant was required to pay a purchase price for the
Restricted Stock subject to such Award, other than for the performance of
services, the Corporation shall have the option to repurchase any shares
acquired by the Participant which are still subject to any Restriction Period
for the purchase price paid by the Participant.
(c)For the avoidance of doubt, the Committee, in its discretion, may provide in
a Participant’s Agreement for the continuation of any such Award after a
Participant’s employment or services are terminated or, subject to Code Section
409A, may waive or change the remaining conditions, goals or restrictions, or
add additional conditions, goals or restrictions, with respect to such Award, as
it deems appropriate. Notwithstanding the foregoing, the Committee shall not
waive any restrictions on any such Award that is designated (or deemed
designated) as a Code Section 162(m) Award, but the Committee may provide in the
Participant’s Agreement or otherwise that, upon the Participant’s termination of
employment due to death or Disability, or upon a Change in Control Termination
prior to Vesting of such Award, the Award shall be deemed to have been Vested on
terms determined by the Committee.
3.Other Provisions. The transfer of an Employee from one corporation to another
among the Corporation and any of its Subsidiaries, or a leave of absence under
the leave policy of the Corporation or any of its Subsidiaries shall not be a
termination of employment for purposes of the Plan, unless a provision to the
contrary is expressly stated by the Committee in a Participant's Agreement
issued under the Plan.




--------------------------------------------------------------------------------




IX. ADJUSTMENTS AND CHANGE IN CONTROL
1.Adjustments. In the event of a merger, reorganization, statutory share
exchange, consolidation, recapitalization, dividend or distribution (whether in
cash, shares or other property), stock split, reverse stock split, spin-off or
similar transaction or other change in corporate structure affecting the Common
Stock or the value thereof, such adjustments and other substitutions shall be
made to the Plan and Awards as the Committee, in its sole discretion, deems
equitable or appropriate, including adjustments in the aggregate number, class
and kind of securities that may be delivered under the Plan and, in the
aggregate or to any one Participant, in the number, class, kind and option or
exercise price of securities subject to outstanding Awards granted under the
Plan (including, if the Committee deems appropriate, the substitution of cash,
similar options to purchase the shares of, or other awards denominated in the
shares of, another company, or other property, as the Committee may determine to
be appropriate in its sole discretion). Any of the foregoing adjustments may
provide for the elimination of any fractional share which might otherwise become
subject to any Award.
2.Change in Control.
(a)With respect to an Employee Participant and notwithstanding anything
contained herein to the contrary, unless otherwise provided in such Employee
Participant’s Agreement or elsewhere, upon a Change in Control Termination, the
following shall occur: (i) any outstanding Option or Stock Appreciation Right
granted hereunder immediately shall become fully Vested and exercisable,
regardless of any installment provision applicable to such Option or Stock
Appreciation Right; (ii) the remaining Restriction Period on any shares of
Common Stock subject to a Restricted Stock or Restricted Stock Unit Award
granted hereunder immediately shall lapse and the shares shall become fully
transferable, subject to any applicable federal or state securities laws; (iii)
all performance goals and conditions shall be deemed to have been satisfied and
all restrictions shall lapse on any outstanding Performance Awards, which
immediately shall become payable (either in full or pro-rata based on the
portion of the applicable performance period completed as of the Change in
Control Termination); and (iv) all performance targets and performance levels
shall be deemed to have been satisfied for any outstanding Incentive Awards,
which immediately shall become payable (either in full or pro-rata based on the
portion of the applicable performance period completed as of the Change in
Control Termination).
(b)With respect to a Participant other than an Employee Participant and
notwithstanding anything contained herein to the contrary, unless otherwise
provided in such Participant’s Agreement or elsewhere, upon a Change in Control,
the following shall occur: (i) any outstanding Option or Stock Appreciation
Right granted hereunder immediately shall become fully Vested and exercisable,
regardless of any installment provision applicable to such Option or Stock
Appreciation Right; (ii) the remaining Restriction Period on any shares of
Common Stock subject to a Restricted Stock or Restricted Stock Unit Award
granted hereunder immediately shall lapse and the shares shall become fully
transferable, subject to any applicable federal or state securities laws; (iii)
all performance goals and conditions shall be deemed to have been satisfied and
all restrictions shall lapse on any outstanding Performance Awards, which
immediately shall become payable (either in full or pro-rata based on the
portion of the applicable performance period completed as of the Change in
Control); and (iv) all performance targets and performance levels shall be
deemed to have been satisfied for any outstanding Incentive Awards, which
immediately shall become payable (either in full or pro-rata based on the
portion of the applicable performance period completed as of the Change in
Control).
(c)The Committee may, in its sole discretion and without the consent of any
Participant, determine that, upon the occurrence of a Change in Control, each or
any Option or Stock Appreciation Right outstanding immediately prior to the
Change in Control shall be cancelled in exchange for a payment with respect to
each Vested share of Common Stock subject to such cancelled Option or Stock
Appreciation Right in (i) cash, (ii) stock of the Corporation or of a
corporation or other business entity that is a party to the Change in Control,
or (iii) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the excess of the Fair Market Value of the
consideration to be paid per share of Common




--------------------------------------------------------------------------------




Stock in the Change in Control transaction over the exercise price per share
under such Option or Stock Appreciation Right (the “Spread”). In the event such
determination is made by the Committee, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to a Participant in respect of the
Participant’s cancelled Options and Stock Appreciation Rights on or as soon as
practicable following the date of the Change in Control.
X. MISCELLANEOUS
1.Partial Exercise/Fractional Shares. The Committee may permit, and shall
establish procedures for, the partial exercise of Options and Stock Appreciation
Rights granted under the Plan. No fractional shares shall be issued in
connection with the exercise of an Option or Stock Appreciation Right or payment
of a Performance Award, Restricted Stock Award, Restricted Stock Unit Award or
Incentive Award; instead, the Fair Market Value of the fractional shares shall
be paid in cash, or at the discretion of the Committee, the number of shares
shall be rounded down to the nearest whole number of shares and any fractional
shares shall be disregarded.
2.Rights Prior to Issuance of Shares. No Participant shall have any rights as a
shareholder with respect to shares covered by an Award until the issuance of a
stock certificate for such shares or electronic transfer to the Participant (or
book entry representing such shares has been made and such shares have been
deposited with the appropriate registered book-entry custodian). No adjustment
shall be made for dividends or other rights with respect to such shares for
which the record date is prior to the date the certificate is issued or the
shares electronically delivered to the Participant’s brokerage account (or book
entry is made), except as otherwise provided in the Plan or a Participant’s
Agreement or by the Committee.
3.Non‑Assignability; Certificate Legend; Removal.
(a)Except as described below or as otherwise determined by the Committee in a
Participant’s Agreement, no Award shall be transferable by a Participant except
by will or the laws of descent and distribution, and an Option or Stock
Appreciation Right shall be exercised only by a Participant during the lifetime
of the Participant. Notwithstanding the foregoing, a Participant may assign or
transfer an Award that is not an Incentive Stock Option with the consent of the
Committee (each transferee thereof, a “Permitted Assignee”); provided that such
Permitted Assignee shall be bound by and subject to all of the terms and
conditions of the Plan and any Agreement relating to the transferred Award and
shall execute an agreement satisfactory to the Corporation evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan.
(b)Each certificate representing shares of Common Stock subject to an Award, to
the extent a certificate is issued, shall bear the following legend:
The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the ITC Holdings Corp. 2015
Long Term Incentive Plan (“Plan”), rules and administrative guidelines adopted
pursuant to such Plan [and an Agreement dated ______ __, ____]. A copy of the
Plan, such rules [and such Agreement] may be obtained from the Secretary of ITC
Holdings Corp.
If shares are issued in book entry form, a notation to the same restrictive
effect as the legend above shall be placed on the transfer agent’s books in
connection with such shares.
(c)Subject to applicable federal and state securities laws, issued shares of
Common Stock subject to an Award shall become freely transferable by the
Participant after all applicable restrictions, limitations, performance
requirements or other conditions have terminated, expired, lapsed or been
satisfied. Once such issued shares of Common Stock are released from such
restrictions, limitations, performance requirements or other conditions, the
Participant shall be entitled to have the legend required by this Section 10.3
removed from the applicable Common Stock certificate (or notation removed from
such book entry).




--------------------------------------------------------------------------------




4.Securities Laws.
(a)Anything to the contrary herein notwithstanding, the Corporation's obligation
to sell and deliver Common Stock pursuant to the exercise of an Option or Stock
Appreciation Right or deliver Common Stock pursuant to a Restricted Stock Award,
Restricted Stock Unit Award, Performance Award or Incentive Award is subject to
such compliance with federal and state laws, rules and regulations applying to
the authorization, issuance or sale of securities as the Corporation deems
necessary or advisable. The Corporation shall not be required to sell and
deliver or issue Common Stock unless and until it receives satisfactory
assurance that the issuance or transfer of such shares shall not violate any of
the provisions of the Securities Act or the Exchange Act, or the rules and
regulations of the Securities and Exchange Commission promulgated thereunder or
those of the Stock Exchange or any stock exchange on which the Common Stock may
be listed, the provisions of any other applicable laws governing the sale of
securities, or that there has been compliance with the provisions of such acts,
rules, regulations and laws.
(b)The Committee may impose such restrictions on any shares of Common Stock
acquired pursuant to the exercise of an Option or Stock Appreciation Right or
the grant of Restricted Stock or Restricted Stock Units or the payment of a
Performance Award or Incentive Award under the Plan as it may deem advisable,
including, without limitation, restrictions (i) under applicable federal
securities laws; (ii) under the requirements of the Stock Exchange or any other
securities exchange or recognized trading market upon which such shares of
Common Stock are then listed or traded; and (iii) under any other applicable
securities laws.
5.Withholding Taxes.
(a)The Corporation shall have the right to withhold from a Participant’s
compensation or require a Participant to remit sufficient funds to satisfy
applicable withholding for income and employment taxes upon the exercise of an
Option or Stock Appreciation Right, the lapse of the Restriction Period on a
Restricted Stock Award or Restricted Stock Unit Award, or the payment of a
Performance Award or Incentive Award. A Participant may in order to fulfill the
withholding obligation tender previously-acquired shares of Common Stock or have
shares of stock withheld from the exercise, provided that the shares have an
aggregate Fair Market Value sufficient to satisfy in whole or in part the
applicable withholding taxes. Other payment methods as set forth in Sections
2.4(a) and 3.3 may also be utilized to satisfy any applicable withholding
requirements. At no point shall the Corporation withhold from the exercise of an
Option more shares than are necessary to meet the established tax withholding
requirements of federal, state and local obligations.
(b)Notwithstanding the foregoing, a Participant may not use shares of Common
Stock to satisfy the withholding requirements to the extent that (i) there is a
substantial likelihood that the use of such form of payment or the timing of
such form of payment would subject the Participant to a substantial risk of
liability under Section 16 of the Exchange Act; (ii) such withholding would
constitute a violation of the provisions of any law or regulation (including the
Sarbanes-Oxley Act of 2002); or (iii) there is a substantial likelihood that the
use of such form of payment would result in adverse accounting treatment to the
Corporation under generally accepted accounting principles.
6.Termination and Amendment.
(a)The Board may terminate the Plan, or the granting of Awards under the Plan,
at any time.
(b)Subject to the minimum Vesting requirements set forth in Section 1.4(ll), the
Board may amend or modify the Plan at any time and from time to time, and the
Committee may amend or modify the terms of an outstanding Agreement at any time
and from time to time, but no amendment or modification, without the approval of
the shareholders of the Corporation, shall (i) materially increase the benefits
accruing to Participants under the Plan; (ii) increase the amount of Common
Stock for which Awards may be made under the Plan, except as permitted under
Sections 1.7 and Article IX; or (iii) change the provisions relating to the
eligibility of individuals to whom Awards may be made under the Plan. In
addition, if the Corporation’s Common Stock is listed on a Stock Exchange, the
Board may not amend the Plan in a manner requiring




--------------------------------------------------------------------------------




approval of the shareholders of the Corporation under the rules of the Stock
Exchange without obtaining the approval of the shareholders.
(c)No amendment, modification, or termination of the Plan or an outstanding
Agreement shall in any manner materially and adversely affect any then
outstanding Award under the Plan without the consent of the Participant holding
such Award, except as set forth in any Agreement relating to the Award, as set
forth in Sections 9.2 or 10.10, or to bring the Plan and/or an Award into
compliance with the requirements of Code Section 409A or to qualify for an
exemption under Code Section 409A.
7.Code Section 409A. It is intended that Awards granted under the Plan shall be
exempt from or in compliance with Code Section 409A, and the provisions of the
Plan are to be construed accordingly. The Board reserves the right to amend the
terms of the Plan, and the Committee reserves the right to amend any outstanding
Agreement if necessary either to exempt such Award from Code Section 409A or
comply with the requirements of Code Section 409A, as applicable. However,
unless otherwise specified herein or in a Participant’s Agreement, in no event
shall the Corporation or a Subsidiary be responsible for any tax or penalty owed
by a Participant or beneficiary with regard to an Award payment. Notwithstanding
anything in the Plan to the contrary, all or part of an Award payment to a
Participant who is determined to constitute a “specified employee” (as defined
in Code Section 409A and regulations thereunder) at the time of separation from
service, shall be delayed (if then required) under Code Section 409A, and paid
in an aggregated lump sum on the first business day following the date that is
six months after the date of the Participant’s separation from service, or the
date of the Participant’s death, if earlier; any remaining payments shall be
paid on their regularly scheduled payment dates. For purposes of the Plan and
any Agreement, the terms “separation from service” or “termination of
employment” (or variations thereof) shall be synonymous with the meaning given
to the term “separation from service” as defined in Code Section 409A and
regulations thereunder.
8.Effect on Employment or Services. Neither the adoption of the Plan nor the
granting of any Award pursuant to the Plan shall be deemed to create any right
in any individual to be retained or continued in the employment or services of
the Corporation or a Subsidiary.
9.Use of Proceeds. The proceeds received from the sale of Common Stock pursuant
to the Plan shall be used for general corporate purposes of the Corporation.
10.Severability. If any one or more of the provisions (or any part thereof) of
this Plan or of any Agreement issued hereunder, shall be held to be invalid,
illegal or unenforceable in any respect, such provision shall be modified so as
to make it valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions (or any part thereof) of the Plan or
of any Agreement shall not in any way be affected or impaired thereby. The Board
may, without the consent of any Participant, and in a manner determined
necessary solely in the discretion of the Board, amend the Plan and any
outstanding Agreement as the Corporation deems necessary to ensure the Plan and
all Awards remain valid, legal or enforceable in all respects.
11.Beneficiary Designation. Except as otherwise designated in a Participant’s
Agreement, and subject to local laws and procedures, each Participant may file a
written beneficiary designation with the Corporation stating who is to receive
any benefit under the Plan to which the Participant is entitled in the event of
such Participant's death before receipt of any or all of a Plan benefit. Each
designation shall revoke all prior designations by the same Participant, be in a
form prescribed by the Corporation, and become effective only when filed by the
Participant in writing with the Corporation during the Participant's lifetime.
If a Participant dies without an effective beneficiary designation for a
beneficiary who is living at the time of the Participant's death, the
Corporation shall pay any remaining unpaid benefits to the Participant's legal
representative.
12.Unfunded Obligation. A Participant shall have the status of a general
unsecured creditor of the Corporation. Any amounts payable to a Participant
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes. The Corporation shall not be required to segregate any monies from its
general funds, or to create any trusts, or establish any special accounts with
respect to such obligations. The Corporation shall retain at all times
beneficial ownership of any investments, including trust investments,




--------------------------------------------------------------------------------




which the Corporation may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or the Corporation and a Participant, or otherwise create any
Vested or beneficial interest in any Participant or the Participant's creditors
in any assets of the Corporation. A Participant shall have no claim against the
Corporation for any changes in the value of any assets which may be invested or
reinvested by the Corporation with respect to the Plan.
13.Approval of Plan. The Plan shall be subject to the approval of the holders of
at least a majority of the votes cast on a proposal to approve the Plan at a
duly held meeting of shareholders of the Corporation held within twelve (12)
months after adoption of the Plan by the Board. No Award granted under the Plan
may be exercised or paid in whole or in part unless the Plan has been approved
by the shareholders as provided herein. If not approved by shareholders within
such 12-month period, the Plan and any Awards granted under the Plan shall be
null and void, with no further force or effect.
14.Governing Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of the Plan and
Agreements under the Plan, shall be governed by the laws of the State of
Michigan, without regard to its conflict of law rules.
IN WITNESS WHEREOF, this ITC Holdings Corp. 2015 Long Term Incentive Plan has
been executed on behalf of the Corporation on this 20th day of May, 2015.


ITC HOLDINGS CORP.


By: Christine Mason Soneral    
Its: Senior Vice President and General Counsel    
    




BOARD APPROVAL: March 26, 2015
SHAREHOLDER APPROVAL: May 20, 2015




















